Citation Nr: 1600611	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  09-00 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for throat cancer, to include residuals.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel







INTRODUCTION

The Veteran had active service in the United States Navy from December 1965 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Bord) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  The Veteran's appeal is now within the jurisdiction of the RO in Detroit, Michigan, and it is from here that the appeal originates.  The claim was remanded in February 2011, January 2012, and April 2012 for evidentiary development.  In January 2014, the Board denied the claim, and the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  Via a June 2015 Memorandum Decision, the Court vacated the Board's denial, and the claim was remanded for further action.  The remand below serves to effectuate the Court's order.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In essence, the Memorandum Decision finds that the Board relied on inadequate medical examinations that addressed the relationship between in-service asbestos exposure and throat cancer.  

The Veteran has been diagnosed with metastatic squamous cell carcinoma of the left jugulodigastric lymph node.  In service, the Veteran had an episode of a "slightly inflamed pharynx" in January 1968, and an "almost constant dry [,] hacking cough."  Squamous cell carcinoma was first diagnosed in August 2000, when it was found on the left base of the tongue, metastatic to the lymph node.  In July 2007, the Veteran claimed that this cancer was due to asbestos exposure experienced during naval service.  


In June 2013, the Veteran was examined by a VA allergy and immunology staff physician and a dentist.  The allergist posited a negative opinion by noting that the in-service episode was acute and transitory, and she also stated that "per medical literature review, asbestos exposure is not listed as a risk factor in causing [squamous cell carcinoma] of the tongue."  The Veteran expressed that he did smoke a pack of cigarettes a day from the time of naval service to 1999; however, no mention was made of the impact of this smoking and the development of throat/tongue/neck cancer.  The VA dentist initially offered a positive opinion with respect to a nexus between asbestos exposure and the Veteran's cancer; however, he provided no rationale for this.  He then returned a negative opinion stating that there was no evidence of squamous cell carcinoma in service and that medical literature showed no information supporting such a relationship.  

Veterans, as a matter of law, are entitled to compliance with Board and Court directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  As the Court has determined that the 2013 opinions are not adequate to form the basis of a decision by the Board, a new, comprehensive VA examination must be afforded which considers findings favorable to the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran of his ability to submit any evidence in his possession which might serve to substantiate his contentions with respect to any relationship between in-service asbestos exposure and cancer of the throat/pharynx.  Associate any evidence received with the claims file.  

2.  Schedule the Veteran for a comprehensive examination, preferably with an otolaryngologist (ENT) physician and/or dental pathologist (Doctor of Dental Surgery/Dental Medicine with training in pathology of the oral cavity), to obtain an opinion as to likely nature and etiology of the Veteran's squamous cell carcinoma, to include residuals, in the tongue/pharynx/throat.  

To that extent, it is asked if it is at least as likely as not (50 percent probability or greater) that the Veteran's cancer had causal origins with his exposure to asbestos in naval service.  Any reference to the latency period between exposure to asbestos and the development of cancer in the pharynx would be appreciated.  

The examiner should explain whether medical literature supports a finding of squamous cell carcinoma being related to exposure, and if not, should specifically state what are the more likely causes given the Veteran's personal history.  Specific references to medical literature reviewed in the context of the examination should be made.  

3.  Following the above-directed development, re-adjudicate the Veteran's claim.  Should it remain denied, issue an appropriate supplemental statement of the case and forward the case to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




